Citation Nr: 1236479	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-40 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for hypertension, currently evaluated 10 percent disabling.  

2.  Entitlement to service connection for sleep apnea.

3.  Whether the reduction of the Veteran's disability rating for anemia from 10 percent to 0 percent, effective June 15, 2010 was proper.

4.  Whether the reductions of the Veteran's disability rating for cardiomyopathy from 60 percent to 30 percent, effective May 1, 2009, and from 30 to 10 percent, effective November 1, 2009 were proper.

5.  Entitlement to an increased rating for cardiomyopathy, currently evaluated 10 percent disabling.

6.  Entitlement to an increased rating for dizziness and equilibrium problems, currently evaluated 10 percent disabling.  

7.  Entitlement to an increased rating for degenerative arthritis of the left foot, with pes planovalgus deformity to include degenerative changes, left big toe, currently evaluated 20 percent disabling.

8.  Entitlement to an increased rating for degenerative arthritis of the right foot, with pes planovalgus deformity to include degenerative changes, right big toe, currently evaluated 20 percent disabling.

9.  Entitlement to an extension of a temporary total disability rating based on convalescence following a September 2010 left foot surgery beyond November 1, 2010.  

10.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for a sinus disability.

11.  Entitlement to service connection for gum disease, for compensation purposes only, to include as secondary to service-connected hypertension.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to an annual clothing allowance is addressed in a separate decision.) 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1977 to September 1997.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of February 2009, August 2009, September 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Procedural history

Hypertension and sleep apnea

The RO awarded the Veteran service connection for hypertension in a November 1997 rating decision; an initial 10 percent disability rating was assigned, effective October 1, 1997.  The Veteran subsequently filed an increased rating claim for his hypertension disability, which the RO denied in an October 2004 rating decision.  The Veteran disagreed with this determination, and perfected an appeal.

The RO denied the Veteran's service-connection claim for sleep apnea in a February 2008 rating decision.  The Veteran perfected an appeal as to this issue as well.

In a written statement received by the RO on August 20, 2009, the Veteran requested that "any appeals [he] has pending," with the exception of those he specifically identified [which the Board will discuss below] "be either closed or dropped . . . ."  The Veteran did not identify any desire to proceed with his hypertension and sleep apnea appeals in his August 2009 statement, and has not since stipulated that these issues remain on appeal.  In fact, he specifically wished to withdraw all his pending appeals so that VA may focus efforts on the other issues he identified at that time.  See the Veteran's August 14, 2009 letter, received by the RO on August 20, 2009.  Based on this written statement, the Board finds that the Veteran's increased rating claim for hypertension and his service-connection claim for sleep apnea are withdrawn.  They will be dismissed below.  

Right foot, left foot, cardiomyopathy, sinusitis and gums

The RO awarded the Veteran service connection for a bilateral foot disability in November 1997, and assigned an initial 10 percent disability rating.  This rating was subsequently increased to 30 percent, effective December 29, 2006 in a February 2008 rating decision.  The Veteran filed an increased rating claim for his bilateral foot disability, which the RO denied in the above-referenced February 2009 rating decision.  The Veteran disagreed with this determination, and filed a notice of disagreement received by the RO on February 23, 2009.  The RO issued a statement of the case (SOC) on the matter in August 2009, and the Veteran filed timely correspondence indicating an intent to continue his appeal in a February 2010 statement.  See the Veteran's February 2, 2010 statement, page 3.  

Notably, in a July 2010 rating decision, the RO bifurcated the Veteran's right foot disability rating from his left, and assigned two separate 20 percent ratings respectively, effective April 2, 2009.  The Veteran has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated]. 

Concerning the Veteran's heart condition, the RO awarded the Veteran service-connection for cardiomyopathy in a September 2003 rating decision and assigned a 10 percent initial rating.  The RO increased this rating from 10 to 60 percent in an October 2004 rating decision, effective March 24, 2004.  

Notably, in a February 2008 rating decision, the RO proposed to decrease the Veteran's cardiomyopathy rating from 60 to 30 percent.  The RO did so in the above-referenced February 2009 rating decision, effective May 1, 2009.  In the same decision, the RO also proposed to reduce the Veteran's disability rating from 30 to 10 percent.  Subsequently, in an August 2009 rating decision, the RO reduced the rating again from 30 to 10 percent, effective November 1, 2009.  The Veteran disagreed with the reduction from 30 to 10 percent in his August 2009 statement, and disagreed with the reduction from 60 percent in a statement received on February 3, 2010, within one year of the original reduction.  

Crucially, the RO has not issued an SOC specifically addressing the propriety of these reductions.  Instead, the RO issued a SOC that merely addressed whether an increased rating greater than 10 percent may be assigned for the Veteran's cardiomyopathy.  The Veteran filed a timely substantive appeal, which the RO received on September 27, 2010.  On this appeal form [VA Form 9], the Veteran specifically indicated that he wanted to appeal the issue listed on the SOC [increased rating for cardiomyopathy] and the RO's decisions to reduce his prior ratings.  Rating reduction claims are in fact distinct from increased rating claims [see Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991)].  As such, the Board has listed them above as separate issues currently on appeal.    

With respect to the Veteran's claimed sinus disability, the RO originally denied the Veteran's service-connection claim for a sinus disability in an unappealed November 1997 rating decision.  Years later, the Veteran filed a request to reopen this sinus claim which the RO denied in the above-referenced February 2009 rating decision.  Also in February 2009, the RO denied the Veteran's service-connection claim for a gum disorder, for compensation purposes only.  The Veteran disagreed with these determinations in his August 2009 statement, and the RO issued a SOC addressing these matters in September 2009.  The Veteran filed a statement received by the RO on September 10, 2009 indicating a specific intent to appeal his sinus and gum disability claims, which the Board accepts as a substantive appeal.  

As discussed above, the Veteran submitted a written statement received by the RO on August 20, 2009 withdrawing all his pending appeals at the time.  Significantly however, the Veteran indicated that there were certain issues he wished to continue to pursue.  First, he indicated he wished to continue to appeal the RO's February 2009 decision to reduce his disability rating for cardiomyopathy, discussed above.  The Veteran also indicated that he wished to pursue the above-referenced service-connection claims for a sinus disability, for a gum disability and his increased rating claim for his feet.  It is unclear whether by this August 2009 letter the Veteran wished to continue pursuing his appeal of the RO's February 2009 rating decision as to his sinus, gum and feet claims, or whether he wished simply to withdraw these three claims, and in turn, have the RO to adjudicate them anew.  Notably, under DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011), "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  While it is clear that the Veteran wished to withdraw all claims other than his feet, sinus, gum and cardiomyopathy claims by his August 2009 statement, the statement does not demonstrate that the Veteran desired to have VA start the adjudication of his feet, sinus and gum claims over.  As such, the Board finds that the Veteran did not withdraw his feet, sinus and gum claims in August 2009; rather, the original disagreements with the RO's February 2009 rating decision are preserved, and each claim has been perfected for appeal as described in detail above.

Although the RO appears to have interpreted the Veteran's August 2009 statement as a complete withdrawal of all issues other than the Veteran's cardiomyopathy reduction claim [thus prompting subsequent issue of additional rating decisions that the Veteran has also expressed disagreement with], there is no prejudice to the Veteran in the Board preserving his initial appeals of his feet, sinus and gum disability claims, as the Veteran can only stand to benefit from the potential assignment of earlier effective dates should any of the benefits sought on appeal be allowed. 

Anemia, dizziness, and temporary total rating due to convalescence

The RO awarded the Veteran service connection for anemia in a November 1997 rating decision, and assigned a 10 percent initial rating effective October 1, 1997.   In the above-referenced September 2010 rating decision, the RO reduced this rating from 10 to 0 percent, effective June 15, 2010.  The Veteran disagreed with this reduction, and perfected an appeal as to this issue.  See the Veteran's December 2010 VA Form 9 [accepted as a notice of disagreement with the anemia reduction]; the June 2011 SOC, and Veteran's June 2011 substantive appeal.
The RO awarded the Veteran service connection for dizziness and equilibrium problems in a February 2009 rating decision, and assigned an initial 10 percent rating, effective March 7, 2008.  Although the Veteran appeared to initiate an appeal as to the assigned effective date of this award in February 2009, this claim was effectively withdrawn by the Veteran by his August 20, 2009 letter.  The Veteran filed an increased rating claim for his service-connected dizziness disability in May 2010, which the RO denied in the above-referenced December 2010 rating decision.  The Veteran disagreed with the RO's determination in a December 2010 VA Form 9 that the Board accepts as a timely notice of disagreement with the dizziness denial.  See the Veteran's December 2010 VA Form 9 [specifically indicating "I want to appeal the decision made for dizziness"].  The RO issued an SOC addressing this matter in January 2012, and the Veteran filed a timely substantive appeal later that month.  See the Veteran's January 13, 2012 VA Form 9.  

Also in its December 2010 rating decision, the RO awarded the Veteran a temporary total evaluation of 100 percent, effective September 3, 2010 to November 1, 2010, based on surgery on his left foot requiring convalescence.  The Veteran has disagreed with the ending date for this award, indicating that he should have been awarded the temporary total rating for six months following his September 2010 surgery.  See the Veteran's December 20, 2010 statement, page 1.  The RO has not issued a SOC addressing this matter.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record.  As discussed in further detail in the REMAND section below, the Veteran has reasonably raised the issue of TDIU during the appeal period.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and is listing the raised TDIU claim as an issue on appeal.



Hearing concerns

In May 2011, the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At this hearing, the Veteran discussed each and every issue that is now listed above as an issue on appeal, with the exception of his withdrawn hypertension and sleep apnea claims, dismissed below.  It appears that administrative personnel either at the RO or at the Board have since scheduled the Veteran for another Board hearing, to take place in October 2012.  The Veteran has contacted the Board, indicating his preference for a videoconference hearing "if needed."   See the Veteran's August 30, 2012 letter to the Board.  

Because the Veteran provided sworn testimony to the undersigned VLJ on all issues currently before the Board at the May 2011 hearing, the Board finds that a second hearing addressing the same issues is neither required nor necessary.  Indeed, the Board emphasizes that 38 C.F.R. § 20.700(a) (2011) is expressly titled "Right to a hearing," and provides that "a hearing" will be granted when the appellant expresses a desire to appear in person.  The regulation implements the provisions of 38 U.S.C.A. § 7107(b), which provides that the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b)  (2011) [emphasis added]. 

The Board further notes that this statute also refers, in other contexts, to the Board's duty to afford the Veteran a single hearing.  38 U.S.C.A. §§ 7107(d)(1)-(3).  There is nothing within the applicable statutes and regulations mandating the Board to provide a veteran with multiple hearings for an issue on appeal.  Rather, a review of the hearing regulations implies that a new hearing may be warranted only upon a showing of sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed."  See 38 C.F.R. § 20.717 (2011). 

Because the Veteran in this case was provided with an adequate hearing regarding the all the issues currently on appeal in May 2011, and there is nothing in the record to suggest that any portion of official transcript is missing or unavailable, the Board finds that he is not entitled to a second hearing.

The Board adds that the Veteran himself has suggested that scheduling him for a second hearing was a "mistake," and that he was able to testify as to the issues he was informed were to be covered at a second hearing with the undersigned VLJ in May 2011.  The Veteran indicated that he has "already given my sworn testimony    . . . but will be willing to give it again if needed."  For the reasons discussed above, the Board does not find that an additional hearing is necessary.

Referred issues

As noted above, the RO originally denied the Veteran's service-connection claim for sinusitis in a November 1997 rating decision, and he has since perfected an appeal as to his request to reopen this previously denied claim.  During the pendency of this appeal, the Veteran has asked the RO to specifically "rectify the mistake that it made in 1997 regarding [his] sinus claim . . ."  See the Veteran's August 14, 2009 statement, received by the RO on August 20, 2009.  In an April 2010 statement, the Veteran noted that he wished to submit his sinus claim again under the rule of "clear and unmistakeable error."  See the Veteran's April 26, 2010 Statement in Support of Claim.  Finally, in a medical portfolio compiled by the Veteran and received in January 2011, the Veteran specifically asserted that there was sufficient enough evidence warranting a service connection award for his sinus disability that was of record at the time he filed his original claim in 1997.  He indicated a desire to reopen his claim on the basis of clear and unmistakeable error, and that "he should not have been denied" when he made his claim in 1997.  See the Veteran's statement entitled "Sinus/Allergies", pages 2 and 3, located in his January 2011 Medical Portfolio.

The RO has not yet adjudicated the issue of whether CUE exists in its November 1997 decision to deny service connection for the Veteran's claimed sinus disability.  As such, the issue is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]. 

In a March 2010 letter, the Veteran suggested that he wished VA to revisit his previously denied service connection claims for a low back disability, a right knee disability, a right shoulder disability, for sleep apnea, and for swelling from the knees to the ankles.  See the Veteran's March 30, 2010 letter to the Secretary of VA, pages 1 and 2.  In subsequent correspondence, the Veteran also indicated that he is seeking compensation for "severe sciatic pain that runs down the right side of my hip down through my leg" caused by his claimed lumbar spine disability.  See the Veteran's October 1, 2011 letter to the RO.  In the same letter, the Veteran also noted that he now has two bulging discs in his neck and one in his upper spine.  Id.  It does not appear that the RO has taken adjudicatory action as to any of these claims to reopen or claims for direct service-connection.  As such, they too are referred to the RO for appropriate action.  

Finally, the Board observes that The U.S. Court of Appeals for Veterans Claims (the Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  It appears that the Veteran's present claim for gum damage or disease, as it has been developed on appeal, has been treated by the RO only as straightforward claim for compensation.  This compensation claim is properly before the Board, and will be discussed below.  Significantly however, with respect to the Veteran's parallel claim for VA outpatient dental treatment, the Board notes that it does not appear that the RO has already referred the Veteran's dental treatment claim to the VA Medical Center (VAMC) of jurisdiction for initial consideration.  Accordingly, the issue of whether the Veteran is eligible for VA dental treatment is referred to the RO to clarify whether adjudication of that claim has already taken place, and if not, to ensure that such is accomplished. 

Remanded issues

With the exception of the Veteran's service connection claims for hypertension and sleep apnea, which will be dismissed below, and his claim challenging the propriety of his anemia rating reduction, all other issues listed above are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received correspondence from the Veteran on August 20, 2009 requesting that all appeals pending at that time be withdrawn.  

2.  At the time of the Veteran's August 20, 2009 correspondence, the Veteran had perfected appeals for only two compensation claims: (1) entitlement to an increased rating for hypertension, currently evaluated 10 percent disabling, and (2) entitlement to service connection for sleep apnea.

3.  In a November 1997 rating action, service connection was granted for anemia; a 10 percent evaluation was assigned, effective from October 1, 1997. 

4.  In a September 2010 rating action, the evaluation for the Veteran's anemia was reduced to a noncompensable (zero percent) rating, effective from June 15, 2010.  

5.  The reduction of the rating from 10 to zero percent was not proper because the evidence does not show material improvement of the service-connected anemia disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's perfected increased rating claim for hypertension, and his perfected service-connection claim for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The reduction of the Veteran's disability rating from 10 to zero percent is void ab initio, and the requirements for restoration of a 10 percent evaluation for the Veteran's service-connected anemia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 38 C.F.R. § 4.117, Diagnostic Code 7700 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Even assuming that the VCAA is applicable to a rating reduction case [which is not an application for benefits filed by the Veteran, and which has its own set of procedural due process requirements], in this case, the Board is restoring the Veteran's 10 percent evaluation for his service-connected anemia.  In other words, the Board is granting in full the benefit [restoration of 10 percent rating] sought on appeal.  Accordingly, assuming, without deciding, that the VCAA applies, or that any error was committed with respect to either the duty to notify or the duty to assist in relation to the anemia rating restoration claim, such error was harmless and will not be further discussed. 

As noted above, the Veteran has withdrawn his previously perfected appeals for an increased hypertension disability rating, and for service connection for sleep apnea.  They will be dismissed immediately below.

Dismissed appeals

As noted in the Introduction above, the Veteran perfected an appeal as to the issues of entitlement to an increased disability rating for service-connected hypertension, and entitlement to service connection for sleep apnea.  Notably, in correspondence addressed to VA received on August 20, 2009, the Veteran requested that "any appeals [he] has pending," with the exception of those he specifically identified in the correspondence itself  "be either closed or dropped . . . .".  The Veteran did not identify any desire to proceed with his hypertension and sleep apnea appeals in his August 2009 statement, and has not since stipulated that these issues remain on appeal.  As noted in the Introduction above, the Veteran specifically wished to withdraw all his pending appeals so that VA may focus efforts on the other issues he identified at that time.  See the Veteran's August 14, 2009 letter, received by the RO on August 20, 2009.  Based on this written statement, the Board finds that the Veteran's previously-perfected increased rating claim for hypertension and his service-connection claim for sleep apnea are withdrawn.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran himself has withdrawn his perfected hypertension and sleep apnea claims from his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these two issues.  Accordingly, the Board does not have jurisdiction to review these issues and they must be dismissed.

The Board notes in passing that since withdrawing his appeals in August 2009, the Veteran has filed a claim to reopen his previously-denied sleep apnea claim, which the Board has referred to the RO for appropriate action in the Introduction above.  The Veteran also claimed entitlement to a higher disability rating for hypertension that was denied by the RO in an unappealed January 2011 rating decision.

Whether the reduction of the Veteran's disability evaluation for anemia from 10 percent to 0 percent, effective June 15, 2010 was proper

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

In 38 C.F.R. § 3.344(b), doubtful cases are discussed.  If doubt remains after consideration of all the evidence developed in accordance with 38 C.F.R.                § 3.344(a), the rating agency will continue the current rating in effect and note that re-examination will be scheduled at a point in the future to be determined based on the facts of the case.  See 38 C.F.R. § 3.344(b) (2011). 

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

Analysis

As noted above, the RO awarded the Veteran service connection for anemia in a November 1997 rating decision, and assigned a 10 percent disability rating effective October 1, 1997 under Diagnostic Code 7700 [anemia].  

Diagnostic Code 7700, as it existed in 1997 and as it exists today, provides ratings for hypochromic-microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia.  Anemia with hemoglobin 10gm/100ml or less, asymptomatic, is rated noncompensably (0 percent) disabling.  Anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months), is rated 70 percent disabling.  Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117.

In essence, the RO in 1997 resolved all reasonable doubt in favor of the Veteran in awarding a 10 percent initial rating for anemia based on clearly documented in-service diagnoses of anemia located within his service treatment records.  Significantly however, it does not appear that the RO specifically identified or relied on any evidence suggesting that the Veteran's hemoglobin was 10gm/100ml or less during service, which as shown above, is the minimum threshold requirement for the assignment of a compensable disability rating under Diagnostic Code 7700.  In fact, it is clear that the Veteran's hemoglobin exceeded this 10gm/100ml requirement on multiple occasions during service.  See, e.g., the Veteran's hemoglobin testing results dated September 8, 1992 [14.3], May 10, 1994 [13.8], June 22, 1995 [13.9], and March 28, 1996 [14.9].  In any event, no finding of clear and unmistakable error has been made with respect to the RO's November 1997 rating decision, and the Veteran's 10 percent rating has been in effect for well over five years.

In a September 2010 rating action, the RO reduced the evaluation for the Veteran's anemia from 10 to 0 percent, effective from June 15, 2010.  The RO based its decision to reduce this rating in large part on the fact that the Veteran's hemoglobin levels exceeded the minimum 10gm/100ml (or 10gm/dl) required for a compensable rating under Diagnostic Code 7700 at two recent QTC fee-based examinations.  Indeed, QTC examination reports demonstrated hemoglobin of 12.8 g/dl in January 2009 and 13.4g/dl in June 2010.  The RO also relied on the QTC examiners' respective opinions that the Veteran's anemia was "in remission."  See the RO's September 2010 rating decision, page 2.  

In evaluating the propriety of this reduction from 10 to 0 percent, the Board initially notes that the notice requirements listed in the legal criteria above are not for application in this case, as the Veteran's overall combined disability rating was not reduced as a result of this drop from 10 to 0 percent for anemia.  See 38 U.S.C.A. § 5112(b)(6); VAOPGCPREC 71-91 [holding that section 5112 does not provide a 60 day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation]; see also 38 C.F.R. § 3.105(e).  However, because the Veteran's 10 percent anemia disability rating was in effect for over five years, the substantive requirements outlined in 38 C.F.R. § 3.344, outlined above, are indeed for application in this case.

The September 2010 rating decision and statement of the case pertaining to the rating reduction for anemia reflect no consideration of the provisions of 38 C.F.R.   § 3.344.  Although the RO relied on two recent QTC examinations to bolster its own finding that the Veteran's anemia underwent sustained improvement, this determination was made without adequate discussion or analysis of the Veteran's entire record of medical examinations, to ensure that the recent QTC examination reports that the RO relied upon to support the reduction were full and complete.  The Board has reviewed the Veteran's record as a whole and agrees with the Veteran when he asserts that the evidence of record as a whole does not clearly show that there was material or sustained improvement in the Veteran's anemia since he was originally awarded an initial 10 percent rating in 1997.  See, e.g., the Veteran's April 16, 2011 Statement of Issues to the Board of Veterans' Appeals, page 10.  

As noted above, the Veteran's service treatment records include four hemoglobin test results of 14.3gm/100ml on September 8, 1992, 13.8gm/100ml on May 10, 1994, 13.9 gm/100ml on June 22, 1995 and 14.9gm/100ml on March 28, 1996.  The Veteran has submitted additional hemoglobin test results of 12.3 gm/100ml on March 12, 1999, 12.6gm/100ml on January 30, 2006, and 12.6gm/100ml on August 22, 1999.  See additional lab results located in the Veteran's Medical Portfolio binder, submitted in January 2011.  The above-referenced January 2009 and June 2010 QTC examination reports reflect hemoglobin test results of 12.8 gm/dl  and 13.4gm/dl respectively.  

The Board recognizes that not one of these test scores meets the threshold requirement warranting the assignment of a compensable rating under Diagnostic Code 7700 for anemia.  However, the central question involved in determining whether a reduction is proper under the law and regulations is not whether the Veteran no longer meets schedular criteria, but rather whether the disability at issue has indeed improved.  Regardless of whether the Veteran's initial rating of 10 percent for anemia was in fact warranted in 1997, the Board finds after review of all the evidence of record that material improvement is not shown.  Although the January 2009 and June 2010 QTC examiners both determined that the Veteran's anemia was "in remission," both neglected to comment upon the fact that the Veteran's January 2009 and June 2010 test results were in fact worse than each of the four test results noted in the Veteran's service treatment records, and relied upon by the RO when it assigned its initial rating in 1997.  In addition, the Veteran's own description of his symptomatology remained unchanged between January 2009 and June 2010, as both QTC examiners identified that the Veteran's anemia results in symptoms of "light-headedness, headaches, easy fatigability, weakness, chest pain, syncope and shortness of breath after walking .5 city blocks."  See page 1 of the January 2009 and June 2010 QTC examiners' reports respectively.  

In light of the fact that the Veteran's hemoglobin test results have worsened since he was awarded his initial 10 percent rating in 1997, that the January 2009 and June 2010 QTC examiners both failed to consider these worsened test results before concluding that the Veteran's anemia was in remission, and that the Veteran's competent and credible descriptions of his own anemia symptomatology were identical at both of his two most recent QTC examinations, the Board finds that the standards for properly reducing a disability rating in effect for more than five years have not been met.  Indeed, after review of the Veteran's entire medical history, the Board does not find the January 2009 and June 2010 VA examination reports to be full and complete.  In addition, the objective test results of record do not suggest that material improvement since 1997 occurred that will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).  

Under these circumstances, the Board finds that the evidence of record at the time of the September 2010 rating decision did not support reduction of the 10 percent evaluation assigned for anemia.  The reduction is void ab initio, and restoration is warranted. 


ORDER

The Veteran's appeal of the denial of his claim for an increase in his hypertension disability rating is dismissed.

The Veteran's appeal of the denial of his service-connection claim for sleep apnea is dismissed.

Entitlement to restoration of a 10 percent evaluation for anemia is granted, effective June 15, 2010, subject to the law and regulations governing the awards of monetary benefits. 

REMAND

The Board regrets having to remand the Veteran's remaining claims at this time.  However, for reasons explained immediately below, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

Social Security Administration (SSA) records

At his May 2011 hearing before the undersigned VLJ, the Veteran indicated that he has reapplied for disability benefits from the SSA, and is awaiting an answer on his claim.  He pertinently noted that his service-connected foot pain was one of many conditions that led to his inability to continue to work.  See the May 2011 hearing transcript, page 29.  The evidence of record does not contain any SSA records, and there is no indication such were sought.  Because such records may contain pertinent information relating to the pending claims on appeal, appropriate efforts should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits]. 

VA examination

The Veteran's service-connected right and left foot disabilities were last evaluated by VA in November 2009.  Since this examination date, in September 2010, the Veteran underwent left foot surgery, specifically a Keller bunionectomy with hemi-implant.  See the Veteran's September 3, 2010 Operative Report.  The Veteran continues to report worsened symptomatology.  Consequently, a more contemporaneous depiction of the Veteran's service-connected right and left foot disabilities is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82   (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ["Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."].  The Veteran should therefore be scheduled for a VA examination to determine the current severity of his service-connected foot disabilities. 

Manlincon concerns

As noted above, the RO reduced the Veteran's cardiomyopathy rating from 60 to 30 percent in a February 2009 rating decision, effective May 1, 2009.  Subsequently, in an August 2009 rating decision, the RO reduced the rating again from 30 to 10 percent, effective November 1, 2009.  The Veteran disagreed with the reduction from 30 to 10 percent in his August 2009 statement, and disagreed with the reduction from 60 percent in a statement received on February 3, 2010, within one year of the original reduction.  

Crucially, the RO has not issued an SOC specifically addressing the propriety of these reductions.  Instead, the RO issued a SOC that merely addressed whether an increased rating greater than 10 percent may be assigned for the Veteran's cardiomyopathy.  As noted in the Introduction above, the Veteran filed a timely substantive appeal, which the RO received on September 27, 2010.  On this appeal form [VA Form 9], the Veteran specifically indicated that he wanted to appeal the issue listed on the SOC [increased rating for cardiomyopathy] and the RO's decisions to reduce his prior ratings.  

Rating reduction claims are distinct from increased rating claims.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a Notice of Disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case with respect to the Veteran's challenges to the RO's ratings reductions for cardiomyopathy.  Accordingly, this issue is remanded so that the agency of original jurisdiction (AOJ) may issue a SOC as to the propriety of the reduction from 60 to 30 as of May 1, 2009 for cardiomyopathy, and from 30 to 10 as of November 1, 2009.  

As was made clear in the Board's discussion of the RO's anemia rating reduction above, separate law and regulations govern the propriety of ratings reductions, and such must be addressed in any appeal.  The RO awarded the Veteran a 60 percent disability rating for his service-connected cardiomyopathy in an October 2004 rating decision, effective March 24, 2004.  The first reduction from 60 to 30 percent did not become effective until May 1, 2009, more than five years after the 60 percent award.  As such, the heightened substantive requirements of 38 C.F.R. § 3.344 must be satisfied for the reduction of the Veteran's cardiomyopathy disability rating to be upheld.  On remand, the AOJ should ensure that the provisions of 38 C.F.R. § 3.344 are considered when adjudicating whether such reductions were proper.  

The Board notes that the Veteran also filed a timely notice of disagreement with the RO's decision to award a temporary total disability rating following his left foot surgery, from September 3, 2010 to November 1, 2010.  The Veteran has disagreed with the ending date for this award, indicating that he should have been awarded the temporary total rating for six months following his September 2010 surgery.  See the Veteran's December 20, 2010 statement, page 1.  The RO has not issued a SOC addressing this matter either, and such should be completed on remand as well.

Consideration of additionally submitted evidence

The RO last adjudicated the gum damage/disease claim in a December 2010 SOC.  Since that time, the Veteran has submitted additional medical evidence from Dr. W.S.N. indicating that the Veteran's service-connected hypertension medications have caused "gingival hyperplasia/granulation tissue", and "alveolar bone loss."  See the December 6, 2010 letter from Dr. W.S.N., submitted with the Veteran's Medical Portfolio binder in January 2011.  In this letter, Dr. W.S.N. indicated that the Veteran's periodontitis leads to significant loss of jaw bone and gum tissue, which is aggravated by calcium channel blocker medication for hypertension.  

According to 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  The issue of whether the Veteran is entitled to service-connection for a gum disorder for VA treatment purposes has been referred to the RO for appropriate action in the Introduction above.  The issue currently before the Board is entitlement to service connection for a gum disorder, to include as secondary to service-connected hypertension, for compensation purposes only.  As a matter of law, compensation may not be awarded for periodontal disease, but may be awarded for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla, provided such are not due to loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; and Note following Diagnostic Codes 990-9913.

As the AOJ has not had an opportunity to consider the newly submitted December 6, 2010 letter from Dr. W.S.N., and since the Veteran has not waived initial consideration of this evidence by the AOJ, the issue must be remanded so that such initial review can take place.  See 38 C.F.R. § 20.1304 (2011).  

Adjudication of TDIU

At the May 2011 hearing before the undersigned, the Veteran indicated that he no longer works, and had to stop working, in part, due to foot pain.  See the May 2011 hearing transcript, pages 28 and 29.  Crucially, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   Although the Veteran has on one occasion since this May 2011 hearing indicated that he does not want VA to adjudicate a claim for TDIU [see the August 10, 2011 Report of General Information], the Veteran has submitted multiple statements both prior to and after August 2011 suggesting that he does in fact wish to pursue a TDIU claim due to the impact of all of his service-connected disabilities on his ability to secure or follow substantially gainful employment.  See, e.g., the Veteran's October 1, 2011 letter to the RO [indicating an intent to file for TDIU, identifying each of his service-connected disabilities as problems that keep him from working].  

In this connection, the issue of entitlement to TDIU should be adjudicated by the AOJ in light of the Court's decision in Rice, and in light of the fact that the issue is inextricably intertwined with the other compensation claims the Board is also remanding at this time.

Readjudication of remaining issues

The remaining issues on appeal, to include the Veteran's increased rating claims for dizziness and cardiomyopathy, and the Veteran's request to reopen his previously denied service-connection claim for a sinus disability, must be remanded in light of the above-described need to obtain the Veteran's SSA records, and/or because such issues are inextricably intertwined with other issues that cannot be resolved at this time.  In particular, action on the Veteran's perfected increased rating claim for cardiomyopathy must be deferred, as the issue is inextricably intertwined with the outcome of the Veteran's pending challenge of the RO's original decisions to reduce his cardiomyopathy disability rating.  Similarly, the question of whether new and material evidence has been received to reopen the Veteran's service-connection claim for a sinus condition is inextricably intertwined with the Veteran's allegations of CUE in the RO's original November 1997 denial of his sinus claim, which the Board has referred to the RO for initial adjudication in the Introduction above.  As such, a decision on the merits as to any of these remaining claims would be premature at this time.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should send the Veteran a letter asking him to identify any additional private or VA treatment records pertaining to disabilities currently at issue that he wants VA to help him obtain.  Thereafter, the RO/AMC should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  

2.  The RO/AMC should also request the SSA to provide copies of any records pertaining to the Veteran's SSA disability benefits adjudication, to include any medical records obtained in connection with the Veteran's application.  Any materials obtained should be associated with the Veteran's VA claims folder. If no SSA records can be found, or if they do not exist, the RO/AMC should request specific confirmation of that fact and make a formal finding of such unavailability.  

3.  After obtaining any available records noted above, the RO/AMC should then schedule the Veteran for a physical examination to determine the current severity of his service-connected right and left foot disabilities.  The Veteran's VA claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner.  Any tests and studies deemed necessary by the examiner should be conducted.

In particular, the examiner should note whether either of the Veteran's service-connected foot disabilities is manifested by any of the following symptoms: (a) Marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances; (b) Objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; (c) Weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet. 

The examiner should also provide an opinion as to the effect of the Veteran's service-connected foot disabilities [in and of themselves, or in combination with all other service-connected disabilities] on his ability to secure or follow a substantially gainful occupation, if any.

A report should be prepared, and associated with the Veteran's VA claims folder.

4.  The RO/AMC should also evaluate the evidence of record, and issue a statement of the case (SOC) to the Veteran specifically addressing the propriety of the reduction of the Veteran's cardiomyopathy rating from 60 to 30 percent, effective May 1, 2009, and from 30 to 10, effective November 1, 2009.  The RO/AMC should specifically discuss the applicability of the protections set forth in 38 C.F.R. § 3.344.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim. 38 C.F.R. § 20.302(b) (2011). 

5.  The RO/AMC should also evaluate the evidence of record, and issue a statement of the case (SOC) to the Veteran specifically addressing whether the award of a temporary total disability rating based on convalescence following left foot surgery should be extended beyond November 1, 2010.  The Veteran is again advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2011). 

6.  Following the completion of the foregoing, the RO/AMC should review the evidence of record in its entirety, to include all evidence submitted to VA since its last adjudication on the merits of any given issue, and undertake any additional development which it deems to be necessary to fulfill VA's duties to notify and to assist for all issues, to include the Veteran's claim for TDIU.  

All action referred to the RO in the Introduction of this decision should be performed.

The RO/AMC should then readjudicate each of the Veteran's claims.  If the benefits sought on appeal are denied, in whole or in part, the Veteran should be issued an appropriate SSOC, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


